Citation Nr: 0410917	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for 
chronic fatigue syndrome.  

2.  Entitlement to an effective date earlier than May 8, 2000, for 
a 10 percent evaluation for the residuals of a cholecystectomy, 
claimed as gastritis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 1989 
to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In November 2002, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge during a hearing at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  The representative, in 
January 2004, asserted that the provisions of VCAA had not been 
complied with.  

The RO attempted to comply with the requirements of VCAA in a 
letter sent to the veteran and her representative.  However, the 
letter told her what she must submit to prove a claim of service 
connection.  The Board's search of the file has not disclosed any 
notice as to what the veteran must submit to substantiate her 
claim for an earlier effective date.  VCAA requires proper notice.  

In a letter dated in September 2000, a private physician Patricia 
L. Maclay, M.D., reported that the veteran had debilitating 
fatigue severe enough to reduce her daily activity to less than 50 
percent.  This wording is similar to the criteria for the 
establishment of service connection under 38 C.F.R. § 4.88a 
(2003).  It is also similar to the criteria for the next higher, 
60 percent evaluation.  The subsequent VA examination, in 
September 2000, described the veteran's symptomatology but did not 
address the criteria for a higher evaluation, or report whether 
the higher criteria were met.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the examination reports 
must contain sufficient information to rate the disability in 
accordance with the applicable rating criteria.  Massey v. Brown, 
7 Vet. App. 204 (1994).  Considering these factors, and that it 
has been more than 31/2 years since the last examination, the 
veteran should be given a current examination to determine if she 
meets the criteria for a higher evaluation.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
recent court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other applicable legal precedent.  
Specifically, she should be notified of the evidence she must 
submit to substantiate a claim for an earlier effective date.  

2.  The veteran should be scheduled for a VA examination to 
determine the extent of her chronic fatigue syndrome.  The claims 
folder should be made available to the examiner for review.  Any 
additional tests or studies which may be necessary to evaluate the 
disability should be done.  The examiner should express an opinion 
on the following with a complete explanation:  
* Is it as likely as not that the veteran has debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of at 
least six weeks total duration per year.
* Is it as likely as not that the veteran has debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  

3.  Thereafter, the RO should readjudicate this claim in light of 
the evidence added to the record since the last supplemental 
statement of the case (SSOC).  If any benefit sought on appeal 
remains denied, the appellant and her representative should be 
provided a SSOC.  An appropriate period of time should be allowed 
for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





